Citation Nr: 0701956	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-00 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.  He served in the Republic of Vietnam from 
December 1969 to September 1970.  He had an additional period 
of service from May 1971 to May 1972 for which he received an 
other that honorable discharge.  However, his second period 
of service is of limited relevance to the claim on appeal as 
he does not contend that he has PTSD as a result of this 
second period of service and as his second period of service 
did not include any service in the Republic of Vietnam.

The instant appeal arose from a November 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Nashville, Tennessee, which denied a claim for 
service connection for PTSD.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the in-
service stressors claimed by the veteran actually occurred.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD must include medical evidence 
diagnosing the condition; a link, established by medical 
evidence between the current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
stressor occurred.  38 U.S.C.A. §§  C.F.R. § 3.304(f).  

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 U.S.C.A. §§  C.F.R. § 
3.304(f)(1) (2006).  Where, however, VA determines that the 
veteran did not engage in combat with the enemy, or that the 
veteran did engage in combat with the enemy but the claimed 
stressor is not related to such combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence which corroborates the veteran's testimony 
as to the occurrence of the claimed stressor.  See 
38 U.S.C.A. §§  U.S.C.A. § 1154(b) (West 2002); 38 U.S.C.A. 
§§  C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Having carefully reviewed the evidence of record in light of 
the veteran's contentions and the applicable law, the Board 
finds that the veteran's claim fails because there is no 
evidence that the veteran sustained a qualifying in-service 
stressor.  

Service personnel records reveal that the veteran was a cargo 
handler with the 124th Transportation Company from January to 
September 1970 when he served in the Republic of Vietnam.  He 
has asserted that when he was in boats going along the rivers 
of Vietnam, American soldiers would fire upon North 
Vietnamese who attempted to come towards the boats.  He 
stated that he saw a number of wounded and dead North 
Vietnamese as a result.  He also reported a non-combat 
related incident where he saw an American soldier 
accidentally fell off a boat and several days or weeks later 
(the veteran's reports vary) he pulled the corpse out of the 
water of the soldier who had accidentally fallen.  

The preponderance of the evidence does not show that the 
veteran engaged in combat with the enemy.  The veteran's 
service personnel records do not show that he was ever in 
combat, and his service medical records do not show any 
indicia of combat participation or exposure, nor combat-
related complaints, treatment, or diagnosis.  He was not 
awarded any combat medals or decorations.  Accordingly, the 
Board finds that these objective manifestations indicating 
that the veteran did not engage in combat with the enemy 
outweigh any assertions on the part of the veteran to the 
contrary.

For these reasons, the Board finds initially that the veteran 
did not engage in combat with the enemy within the meaning of 
38 U.S.C.A. § 1154(b).  There is no evidence which could 
support such a finding, and there is substantial evidence 
which supports a conclusion that he did not participate in 
combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Accordingly, his statements and testimony concerning the 
alleged stressors may not be accepted, standing alone, as 
sufficient proof of their occurrence.  Id.

The veteran has reported vague non-combat stressors, namely, 
recovering the corpse of a fellow American soldier from the 
water.  He has not been able to provide the name of the 
soldier or a specific date when the incident occurred.  None 
of the other evidence in the claims file constitutes 
"credible supporting evidence," required by 38 C.F.R. 
§ 3.304(f), that any claimed stressor actually occurred.  
Corroborating the existence of a stressor need not be limited 
to that which is available in service department records.  
See Doran v. Brown, 6 Vet. App. 283, 288- 291 (1994); Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).  

Here, the veteran was asked several times to provide 
specific, detailed information in order to corroborate his 
stressors and was advised that his failure to respond may 
make it impossible to obtain important information.  However, 
he did not fully comply with requests for information.  Other 
than the information noted above, no specifics have been 
provided with regard to the alleged stressful events.  The 
medical evidence, as well as the statements of the veteran 
and his wife, reveal that after service he sustained 
significant neurological impairment, including problems with 
memory.  VA has made every effort to obtain corroboration of 
the veteran's assertions, including seeking confirmation from 
the U.S. Army and Joint Services Records and Research Center 
(JSRRC).  However, JSRRC was unable to document a campaign 
involving the 124th Transportation Company during 1970 and 
was unable to locate records that document enemy activity or 
casualties described by the veteran. 

The Board notes in this regard that a VA psychologist 
accepted the veteran's contentions regarding combat and his 
service experiences and diagnosed combat-related PTSD.  
However, as explained above, the preponderance of the 
evidence leads to the conclusion that the veteran did not 
service in combat.  Further, credible supporting evidence of 
the occurrence of an in-service stressor cannot consist 
solely of after-the-fact reports of such stressors by the 
veteran to a medical care provider, even where the provider 
expresses "no doubts as to [the veteran's] honesty in his 
reports."  See Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).

Accordingly, as the preponderance of the evidence does not 
support a finding that the veteran engaged in combat with the 
enemy and in the absence of evidence to support the veteran's 
alleged in-service stressors, service connection for PTSD is 
denied.  38 C.F.R. § 3.304(f).  

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

VA provided the requisite notice by means of letters dated in 
January and March 2001, which were issued prior to the 
initial adjudication of the claim in November 2001.  The 
letters advised him of the duty to assist and the duty to 
notify.  He was told of the requirements to establish 
successful claims for service connection and of the 
particular requirements for PTSD claims.  He was advised of 
his and VA's respective duties.  Further, he was provided 
additional notice in the January 2004 Board remand and in the 
subsequent February and April 2004 letters.  While none of 
the letters specifically requested the veteran to provide 
"any evidence in his possession" that pertained to his 
claim, it is untenable from the content of these letters that 
the veteran was not aware that he must do so.  

While the notice letters mentioned above did not explain the 
assignment of disability ratings and effective dates, such 
explanation is moot, given that service connection is denied 
in this case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, there can be no possibility of any prejudice to 
the veteran under the holding in Dingess.  Regardless, such 
explanation was provided in the October 2006 supplemental 
statement of the case.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  This case 
was remanded by the Board in 2004 for further development.  
Service medical records, service personnel records, VA 
treatment records, Social Security Administration (SSA) 
records, and private medical records have been associated 
with the claims folder.  In addition, information was 
developed from the JSRRC.  The veteran has not identified any 
additional available evidence which is pertinent to the PTSD 
claim adjudicated in this decision and where reasonable 
efforts have not been made to associate it with the claims 
folder.  Further, a VA examination was developed with regard 
to the PTSD claim.  The Board therefore finds that VA has 
satisfied its duty to notify and assist.  


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


